                 Case 20-12456-JTD             Doc 887       Filed 01/19/21        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RTI HOLDING COMPANY, LLC,1                                   Case No. 20-12456 (JTD)

                                   Debtors.                  (Jointly Administered)

                                                             Ref. Docket Nos. 558, 842

                        AMENDMENT TO FINAL ORDER
      (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
    PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1),
     AND 364(E) OF THE BANKRUPTCY CODE AND (B) USE CASH COLLATERAL
      PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION
                  PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364

         On November 18, 2020, the Bankruptcy Court issued its Final Order (I) Authorizing

Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1),

364(c)(2), 364(c)(3), 364(d)(1), and 364(e) and (B) Use of Cash Collateral Pursuant to 11

U.S.C. § 363 and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and

364 [Doc. 558] (the “Financing Order”), which became, and remains, a final non-appealable

order.


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.


DOCS_LA:335183.2 76136/002
                  Case 20-12456-JTD           Doc 887      Filed 01/19/21     Page 2 of 2



        On January 8, 2021, the Debtors and International Fidelity Insurance Company entered

into a stipulation to amend the Financing Order (the “Stipulation”), approved by order entered

that same day [Doc. 842].

        Pursuant to the order granting the Stipulation,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                  1.         The Financing Order is hereby amended solely to add the following

language as new Paragraph 39:

                 [Paragraph 39]. International Fidelity Insurance Company Reservation of Rights.
        For the avoidance of doubt and notwithstanding any other provision of this Final Order,
        (i) to the extent International Fidelity Insurance Company, and/or any of its affiliates
        (collectively, and together with each of their successors, “IFIC”) had valid and
        enforceable liens and/or security interests on property of the Debtors as of the Petition
        Date, including any cash held by IFIC as collateral, that were senior to the liens and/or
        security interests of the Pre-Petition Lenders on such property, such liens and/or security
        interests, if any, shall be senior to any liens and/or security interests granted pursuant to
        this Final Order, and (ii) this Final Order does not grant the Debtors any right to use any
        property (or the proceeds thereof) held by IFIC as collateral to secure obligations under
        any surety bonds issued on behalf of any of the Debtors and indemnity agreement
        executed by any of the Debtors.

                  2.         Except as expressly provided above, nothing in this Order alters, modifies

or otherwise affects the Financing Order, which remains in full force and effect.

                  3.         This Court shall retain exclusive jurisdiction over all matters pertaining to

the implementation, interpretation and enforcement of the Financing Order and this amendment

thereto.




                                                                JOHN T. DORSEY
           Dated: January 19th, 2021                            UNITED STATES BANKRUPTCY JUDGE
           Wilmington, Delaware

                                                       2
DOCS_LA:335183.2 76136/002
